Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 19, 2022 in response to the Office Action of October 26, 2021 is acknowledged and has been entered. Claims 1, 5, 7, 11-15 and 21-22 have been amended. Claims 3, 8-9 and 16 have been canceled. Claims 1-2, 4-7, 10-15 and 17-22 are pending and under examination in this Office action.

Response to Amendments
The rejection to claims 1-2, 4-7 and 9-22 under 35 U.S.C. 112(a), written description requirement is not withdrawn in view of the claim amendment.
The rejection to claims 1-2, 4-7 and 9-22 under 35 U.S.C. 112(b) is not withdrawn in view of the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 5, 7, 10 and 18-21 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 7, 10 and 18-21 recite features associated with the accessory data or the at least one accessory that are recited in their base claim 1 as a contingent limitation. In claim 1, the position information is calculated using at least one of (i) and (ii) accessory data relating to at least one accessory. Hence, the condition (ii) does not always required. When the second condition is not selected to be used for calculating the position information, neither the accessory data nor the at least one accessory is within the scope of the claim 1, which renders the scope of claims 5, 7, 10 and 18-21 that further limit the scope of either the accessory data or the at least one accessory indefinite. 
See MPEP 2111.04.II: the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
It is suggested that these claims should be further limited with an addition condition of “wherein the position information being calculated using (ii) the accessory data relating to the at least one accessory” prior to the recited features to clearly define the scopes of the claims for the condition (ii) to be required when calculating the position information.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 11-15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maad et al., US 2011/0135190 A1, hereinafter Maad, in view of Schmidt et al., US 2015/0272505 A1, hereinafter Schmidt, further in view of Kindlein et al., US 2009/0251709 A1, hereinafter Kindlein.

Claim 1, 14 and 15. Maad teaches in FIG.12 “a method for supporting preparation of a patient for a medical imaging investigation” ([0004]: accurate positioning of a patient on a patient couch prior radiation therapy or diagnosis in order to achieve correct position of patient body parts to be treated or diagnosed; and [0105]: FIG.12 is a flow diagram illustrating an object positioning method); in FIGS.1, 2 and 4 “a medical imaging apparatus” ([0045]: A positioning system is employed to determine and control the position of the patient 30 on the couth 20 to achieve an accurate and correct positioning of the target volume); and in FIG.4 “a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a medical imaging apparatus, and said programming instructions causing said computer to perform steps” ([0102]: the pattern analyzing circuit, correction analyzing circuit, the couch control circuit, object identifier, and user input can be implemented by a programmable microcontroller of the data processing unit that controls the operation of the positioning system), comprising: 
“acquiring patient data from a patient using an acquisition circuitry, the patient data identifying a current position of the patient” ([0045]: a positioning system is employed to determine and control the position of the patient on the couch to achieve an accurate and correct positioning of the target volume relative to the radiation beam to meet the requirements of the previously determined treatment plan; [0046]: the at least one detector is further configured to generate a detection signal representative of the detected 2D or 3D pattern on the surface of the patient; and [0047]: the pattern analyzing circuit is configured to generate a surface representation, such as 2D or 3D surface representation, of at least a portion of the surface of the patient based on the detection signal. Thus, the pattern analyzing circuit is able to determine the coordinates of at least a portion of the surface of the patient based on the 2D or 3D pattern projected onto the patient surface and detected by the detector(s)) – the coordinates of at least a portion of the surface of the patient represent the position;  
“in a calculation processor provided with said patient data, calculating position information that designates a change in position of the patient for the medical imaging examination with respect to a deviation between a target position of the patient and the current position of the patient” ([0062]: a correction analyzing circuit is configured to generate a correction signal based on the surface representation generated by the pattern analyzing circuit and the reference surface representation from the data memory. The correction signal is representative of a discrepancy in at least one of position and posture of the surface representation relative the reference surface representation; [0064]: the projected information defines the discrepancy between current position and/or posture and the target position and/or posture; and [0084]: the positioning system in real-time or close to real-time determines the current patient position and posture and the discrepancy relative to the target position and posture),
“the position information being calculated using (i) an item of examination information including a clinical image of the patient that is provided to said calculation processor that is relevant to said medical imaging examination” ([0048]: determination of a surface representation of a projected 2D or 3D pattern onto a surface of an object is known in the art. Generally such surface representation can be divided into feature-based representations, point-based representations, model-based representations and representations based on global shape; [0052]: the above-mentioned feature-, point- and model-based techniques can be broadly described as relying on local information or register surfaces; [0053]: Medical Image Analysis; [0058]: a time-of-flight laser scanning technique…based on this detected data, using known imaging algorithms, a 2D or 3D surface representation of the patient surface is obtained; and [0059]: interference-based imaging process); and
“from a projection unit in communication with said calculation processor, projecting said change in position of the patient onto the patient or a patient position device on which the patient is positioned for said medical imaging examination at a location of the examination region at which said medical imaging examination is to be implemented” ([0063]: the positioning system also comprises a light projector that is responsive to the correction signal from the correction analyzing circuit. The light projector projects information representing the discrepancy in position and/or posture onto the patient and/or onto a surface of the couch).

Maad does not teach that (1) the position information being calculated using (ii) accessory data relating to at least one accessory; and (2) in the calculation processor, calculating an examination region of the patient using the clinical image of the patient.
However, in regard to feature (1), in an analogous patient positioning aid for medical imaging field of endeavor, Schmidt teaches 
[0068]: the projection figure, in particular in the form of a schematic representation 25 of a human body, can relate to a scalable model 11. Such a scalable model 11 can be stored in a retrievable fashion for instance on a computer 15 or directly in the control unit 22) – the scalable model is considered the accessory data as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad employ such a feature associated of “the position information being calculated using (ii) accessory data relating to at least one accessory” as taught in Schmidt for the advantage of “enabling a particularly quick and precise positioning of a patient”, as suggested in Schmidt, Abstract.

Neither Maad nor Schmidt teaches the feature (2).
However, in analogous clinical imaging analysis for treatment planning field of endeavor, Kindlein teaches that
“in the calculation processor, calculating an examination region of the patient using the clinical image of the patient” ([0036]: the apparatus 1 comprises a computer tomography machine 4 arranged in a housing. In this CT machine 4, CT recordings and a three dimensional sectional image of a patient based on these can be made in a per se known manner. Thereafter, a detection of the target volumes for the irradiation with ionising radiation takes place in the frame of an irradiation planning. In an analysing device integrated into the control device 5, the coordinates of a corresponding desired intersection area of a therapy area on the surface of the patient's body 3 envisioned for the radiation therapy are calculated on the basis of target volumes established by the 3D sectional image of the patient).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad and Schmidt combined employ such a feature associated of “in the calculation processor, calculating an examination region of the patient using the clinical image of the patient” as taught in Kindlein for the advantage of “providing a simple, more rapid and precise way for treatment planning and without danger for the health of the patient at the same time”, as suggested in Kindlein, [0011].

Claim 2. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad further teaches that the method further comprises
“using a camera as said acquisition unit” ([0057]: example of detectors that can be used in the triangulation laser scanning above, may be different kinds of cameras, such as CCD cameras and CMOS cameras).

Claim 4. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad further teaches that the method further comprises
[0049]: the feature-based technique attempts to express surface morphology as a set of features which are extracted by a preprocessing step. Such features provide a compact description of the surface shape, though at the expense of losing information. Features used for surface registration generally fall into three categories: point features, curves and region)

Claim 5. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad does not teach the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Schmidt teaches 
“accessing said accessory data from a memory in which said accessory unit data are stored” ([0068]: the projection figure, in particular in the form of a schematic representation 25 of a human body, can relate to a scalable model 11. Such a scalable model 11 can be stored in a retrievable fashion for instance on a computer 15 or directly in the control unit 22) – the scalable model is considered the accessory unit data as claimed.  
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad employ such a feature associated of “calculating said position information using said accessory unit data, and accessing said accessory unit data from a memory in which said accessory unit data are stored” as taught in Schmidt for the advantage of “enabling a particularly quick and precise positioning of a patient”, as suggested in Schmidt, Abstract.

Claim 6. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad does not teach the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Schmidt teaches 
“determining a body model of the patient using said patient data” ([0074]: further functional relationship also arise if the projection figure is based on a scalable model 11. In this way properties of the patient 5 can be related to recording parameters of the protocol 10).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad employ such a feature associated of “determining a body model of the patient using said patient data” as taught in Schmidt for the advantage of “enabling a particularly quick and precise positioning of a patient”, as suggested in Schmidt, Abstract.

Claim 11. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad further teaches that
“comparing the current position of the patient with the target position of the patient” ([0083]: the medical personnel can use the initially projected information 55, 56 to reposition the patient according to the information 55, 56. Thereafter the pattern projector 70 projects once more a 2D or 3D pattern that is detected by the detector 80, 85 to generate updated detection signal).  

Claim 12. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad further teaches that
 “emitting a confirmation signal when the current position of the patient matches said target position of the patient” ([0081]: the projected light pattern 56 can be of different colors to indicate how close the current posture of the body part is to the target posture…green light indicates that the target posture has been reached).  

Claim 13. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad further teaches that
“repeating projecting said change in the position of the patient when the current position of the patient diverges from said target position of the patient” ([0082]: the positioning system can generate and project information 55, 56 representative of body discrepancy in patient position and posture; and [0083]: it is generally preferred if updated surface representation determinations of the patient are performed to thereby generate updated information that can be projected onto the patient).  

Claim 18. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad nor Schmidt teaches the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Kindlein teaches that
“the accessory comprises one of a local radio-frequency antenna accessory, an electrocardiogram (ECG) accessory, or a breathing sensor accessory” ([0027]: the control device and with it the laser projector which projects the desired intersection area to the body surface knows the respective surface of the patient in real time or nearly real time, thus even at a change due to a breathing activity, for instance. The device for determining the three-dimensional surface shape of the patient’s body in real time or nearly real time and have at least one laser, which have least one laser line can be directed to the patient’s body, and at least one matrix sensor, by which the laser line reflected by the patient’s body can be detected. The matrix sensor is a sensor with a plurality of sensor rows arranged parallel in particular…In a change of the surface of the patient, a corresponding change of the signal results. From this, the determination of the surface shape is possible in the region of the thorax, for instance) – the matrix sensor is the “breathing sensor accessory” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad and Schmidt combined employ such a feature associated of “the accessory comprises a Kindlein, [0027].

Claim 20. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad teaches that the calculation processor is configured to calculate the position information to be used in the medical imaging examination based on each of 
“(i) the patient data” ([0045]: a positioning system is employed to determine and control the position of the patient on the couch to achieve an accurate and correct positioning of the target volume relative to the radiation beam to meet the requirements of the previously determined treatment plan; [0046]: the at least one detector is further configured to generate a detection signal representative of the detected 2D or 3D pattern on the surface of the patient; and [0047]: the pattern analyzing circuit is configured to generate a surface representation, such as 2D or 3D surface representation, of at least a portion of the surface of the patient based on the detection signal. Thus, the pattern analyzing circuit is able to determine the coordinates of at least a portion of the surface of the patient based on the 2D or 3D pattern projected onto the patient surface and detected by the detector(s)) – the coordinates of at least a portion of the surface of the patient represent the position, and 
“(ii) the item of examination information” ([0048]: determination of a surface representation of a projected 2D or 3D pattern onto a surface of an object is known in the art. Generally such surface representation can be divided into feature-based representations, point-based representations, model-based representations and representations based on global shape; [0052]: the above-mentioned feature-, point- and model-based techniques can be broadly described as relying on local information or register surfaces; [0053]: Medical Image Analysis; [0058]: a time-of-flight laser scanning technique…based on this detected data, using known imaging algorithms, a 2D or 3D surface representation of the patient surface is obtained; and [0059]: interference-based imaging process).
Maad does not teach that the of the calculation of the position information to be used in the medical imaging examination based on (iii) the accessory data.  
However, in an analogous patient positioning aid for medical imaging field of endeavor, Schmidt teaches 
“the position information being calculated using (ii) accessory data relating to at least one accessory” ([0068]: the projection figure, in particular in the form of a schematic representation 25 of a human body, can relate to a scalable model 11. Such a scalable model 11 can be stored in a retrievable fashion for instance on a computer 15 or directly in the control unit 22) – the scalable model is considered the accessory data as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad employ such a feature associated of “the calculation of the position information to be used in the medical imaging examination based on (iii) the accessory data” as taught in enabling a particularly quick and precise positioning of a patient”, as suggested in Schmidt, Abstract.

Claim 22. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Maad does not teach the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Schmidt teaches 
“calculating, via the calculation processor, a body model of the patient using the acquired position information to determine the current position of the patient” ([0074]: further functional relationship also arise if the projection figure is based on a scalable model 11. In this way properties of the patient 5 can be related to recording parameters of the protocol 10).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad employ such a feature associated of “calculating, via the calculation processor, a body model of the patient using the acquired position information to determine the current position of the patient” as taught in Schmidt for the advantage of “enabling a particularly quick and precise positioning of a patient”, as suggested in Schmidt, Abstract.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maad in view of Schmidt and Kindlein, further in view of Popescu et al., US 2013/0342350 A1, hereinafter Popescu.

Claim 7. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad, Schmidt nor Kindlein teaches the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Popescu teaches 
“selecting said at least one accessory unit from among a plurality of available accessory using the patient data” ([0089]: settings and/or parameters for the pending medical imaging examination can also be changed by means of the response of the operator 22; [0090]: In FIG.4, the optical control panel 41 is formed by a control list of individual preparation steps for the preparation of the patient 17 for the pending medical imaging examination) – setting and parameters for the imaging preparation is considered the available accessories or selection as claimed. The teaching of the individual preparation steps for preparation of the patient indicates that the selection of the setting and the parameters is based on the patient information.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad, Schmidt and Kindlein combined employ such a feature associated of “selecting said at least one accessory unit from among a plurality of available accessory using the patient data” as taught in Popescu for the advantage of “providing a method and a device that permit a time-saving communication to take place between the control unit and an operator and/or patient located”, as suggested in Popescu, [0005].

Claim 19. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad, Schmidt nor Kindlein teaches the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Popescu teaches that
“the accessory data designates a geometry of the at least one accessory” ([0069]: in addition to the position information, dimension information and/or size information of the object and/or of the patient can be determined using the 3D image data within the control unit, such that a projection of body parts of the patient and/or a projection of accessory units beyond the patient bearing device can be detected) – the dimension information determined for the detection of a projection of accessory unit is considered the “geometry  of the at least one accessory” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad, Schmidt and Kindlein combined employ such a feature associated of “the accessory data designates a geometry of the at least one accessory” as taught in Popescu for the advantage of “providing a method and a device that permit a time-saving communication to take place between the control unit and an operator and/or patient located”, as suggested in Popescu, [0005].

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maad in view of Schmidt and Kindlein, further in view of Bieger et al., US 2002/0077533 A1, hereinafter Bieger.

Claim 10. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad, Schmidt nor Kindlein teaches the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Bieger teaches 
“calculating said position information so as to designate a target position of said at least one accessory unit, and projecting said target position of said at least one accessory unit onto the patient, with said projection unit” ([0023]: one or more reference markings are attached to or in the proximity of the head of the surgeon, the spatial positions of the one or more reference markings being respectively communicated to a navigation computer that also determines the positions and or orientations of the surgical instruments before renewed projected of the position of the instruments) – the instruments are considered the at least one accessory unit as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad, Schmidt and Kindlein combined employ such a feature associated of “calculating said position information so as to designate a target position of said at least one accessory unit, and projecting said target position of said at least one accessory unit onto the providing a visualization device an a method for the visualization of data that relate to a medical or, respectively, surgical intervention at a patient”, as suggested in Bieger, [0009].

Claim 21. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad, Schmidt nor Kindlein teaches the claimed feature.
However, in an analogous patient positioning aid for medical imaging field of endeavor, Bieger teaches 
“designates a target position of at least one accessory to be used in the medical imaging examination”, and wherein the projection circuitry is configured to project, as part of the position information, the target position of the at least one accessory at a location at which said medical imaging examination is to be implemented” ([0023]: one or more reference markings are attached to or in the proximity of the head of the surgeon, the spatial positions of the one or more reference markings being respectively communicated to a navigation computer that also determines the positions and or orientations of the surgical instruments before renewed projected of the position of the instruments) – the instruments are considered the at least one accessory unit as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad, Schmidt and Kindlein combined employ such a feature associated of “designates a providing a visualization device an a method for the visualization of data that relate to a medical or, respectively, surgical intervention at a patient”, as suggested in Bieger, [0009].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maad in view of Schmidt and Kindlein, further in view of Niebler et al., US 2013/0083894 A1, hereinafter Niebler.

Claim 17. Maad, Schmidt and Kindlein combined teaches all the limitations of claim 1.
Neither Maad, Schmidt nor Kindlein teaches the claimed feature.
However, in an analogous patient positioning for medical examination field of endeavor, Niebler teaches that
“the acquisition circuitry comprises a sensor integrated within a patient positioning device that is used to position the patient for the examination, and wherein the sensor is configured to generate the patient data indicative of the current position of the patient based upon a pressure distribution of the patient on the patient positioning device” ([0044]: A pressure-sensitive measuring mat 33 integrated in the support facility 18, i.e. a mat with pressure-sensitive sensors, can be used, when a patient is positioned on it, to conclude the height, location, orientation and also the weight of the patient from the pattern of pressure measurement values) – the location and orientation of the patient when the patient is positioned on the pressure sensor is considered the “current position of the patient” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Maad, Schmidt and Kindlein combined employ such a feature associated of “the acquisition circuitry comprises a sensor integrated within a patient positioning device that is used to position the patient for the examination, and wherein the sensor is configured to generate the patient data indicative of the current position of the patient based upon a pressure distribution of the patient on the patient positioning device” as taught in Niebler for the advantage of providing a fast and error-free operation when controlling the movement of the medical examination apparatus for a fast and intuition positioning, as suggested in Niebler, [0004] and [0007].

Response to Arguments
The claim amendment is sufficient to overcome the previously issued rejections under 35 U.S.C. 112(a), written description requirement and 112(b). In view of the claim amendment, further search and consideration has been performed and new grounds of rejection under 35 U.S.C. 103 are now raised to the pending claims.
In the new ground of rejection to the independent claims 1, 14 and 15, Maad is cited for the teaching of the claimed invention, in particular the amended feature of the position information being designated to a change in position of the patient with respect 
Schmidt is cited for the teaching that the position information is calculated using the second condition that is accessory data relating to at least one accessory. 
Kindlein is cited for the amended feature of an examination region being calculated using the clinical image of the patient. 
Examiner further notes that a new ground of rejection under 35 U.S.C. 112(b) to the dependent claims 5, 7, 10 and 18-21 that are directed to either the accessory data or the at least one accessory. These claims are dependent to claim 1 in which the accessory data and the at least one accessory are recited in a contingent limitation that is not always required in the claimed method. Examiner has suggested possible amendment to address this issue that Applicant may choose to adapt. 
Based on the above considerations, claims 1-2, 4-7, 10-15 and 17-22 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793